Mr. Chief Justice Marshall
delivered the opi*99nion of the Court. This is a case, in which, under its- peculiar circumstances, the amount of salvage is ,. . T ■’ . 1 . &.tl discretionary. . In such cases, it is almost impossible that different minds, contemplating the same subject, should not form different conclüsions as to the amount of salvage to be decreed, and the mode of distribution;. ’ Appeals should not be encouraged upon the ground of minute distinctions; nor would this Court choose to reverse the decision óf a Circuit Court, in this class of cases, unless it manifestly appeared, that some important, error had been committed. In this particular case, the Court is well satisfied, both with the amount of salvage decreed by the Circuit Court, and with the mode of distribution ; and the decree is, therefore, affirmed, with costs.
Decree affirmed.
A question afterwards arose, upon a claim of the ship owners for freight, &c.
Mr. Justice Johnson
delivered the opinion of
the Court. In this case, the attention of the Court has been particularly called to the claim" interposed by the ship owners, for. freight and average.
This Court, as at present advised, are very well satisfied that no freight was earned, and that average may have been justly claimed. But in the case then depending, the Circuit Court could not have awarded either of those demands. The question is inter alios. There wás no. pretext for claiming either,, as against the salvors; and the ship owners ought to *100have pursued their rights- by 'irbe^ oi petition by way of libel, against the portion of the proceeds of the . , . , v j j . ,. rp, cargo which was adjudged to the shippers. 1 hese parties were entitled to be heard upon such a claim, and Could only be called upon to answer in that mode.
■ But the ship owners are not yet too late to pursue their remedy. The proceeds are still in the possession of the law, and may be subjected to any maritime claim or lien in the Court below.
Claim rejected.